In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00096-CR
                                   No. 07-18-00097-CR


                        JEREME LEE ESCOBEDO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 222nd District Court
                               Deaf Smith County, Texas
      Trial Court No. CR-18A-001 (Counts I & II), Honorable Roland D. Saul, Presiding

                                    August 23, 2018

                                        ORDER
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before the Court are the motions of appellant Jereme Lee Escobedo

requesting access to the sealed volume of the reporter’s record for purposes of appeal.

On March 22, 2018, the trial court sealed a portion of volume 7 of the reporter’s record.

That portion of the reporter’s record was filed under seal with this Court. We grant

appellant’s unopposed motions for access to the sealed record.
       Accordingly, we order the sealed volume of the reporter’s record to be made

available to the attorneys of record for the purpose of preparing briefs and motions in

these appeals. The Clerk of this Court shall make the sealed record available through

the Attorney Portal (https://attorneyportal.txcourts.gov) in a format that is accessible only

to the attorneys of record. Appellate counsel may review the contents of the sealed record

but may not print or copy any of its contents. The parties and their counsel are ordered

not to disclose or disseminate any information contained in the sealed record to any other

person or entity. Should the parties address any arguments related to evidence contained

in the sealed record, the parties are ordered to note on the cover page of their respective

briefs the following: “BRIEF CONTAINS SEALED MATERIALS.” The Clerk shall remove

access to the sealed record from the Attorney Portal after submission of the appeals to

the Court.


       It is so ordered.


                                                         Per Curiam


Do not publish.




                                             2